           Case 1:17-cv-09901-PAE Document 103 Filed 11/21/19 Page 1 of 1

                   Michael Faillace & Associates, P.C.
                                     Employment and Litigation Attorneys

 60 East 42nd Street, Suite 4510                                           Telephone: (212) 317-1200
 New York, New York 10165                                                   Facsimile: (212) 317-1620
 _________
 jandrophy@faillacelaw.com

                                                                           November 21, 2019
 BY ECF
 Hon. Paul A. Engelmayer
 United States District Judge
 United States District Court
 500 Pearl Street
 New York, NY 10007

                  Re:      Jorge Bolivar Guzman v. Toys Outlet Inc. et al
                           17-cv-9901 (PAE)

 Dear Judge Engelmayer:

           I represent Plaintiff Jorge Bolivar Guzman in this action. I write jointly with Defendant

 Israel Aboutboul to respectfully request that the trial scheduled for November 25 and 26, 2019 be

 adjourned sine die due to the parties having reached a settlement in principle. The parties reached

 a settlement in principle yesterday.

         Counsel for Mr. Aboutbuol, Susanne Toes Keane, and I, will work to prepare a settlement

 agreement promptly for execution. The settlement agreement was reached with the able assistance

 of Magistrate Judge Cave who presided over a settlement conference on November 13, and the

 parties are submitting a notice, consent, and reference to her for further proceedings in the action.

           I thank the Court for its attention to this matter.


                                                          Respectfully Submitted,

                                                          _______/s/Joshua S. Androphy
                                                          Joshua S. Androphy

The trial scheduled for November 25 and 26, 2019 is adjourned. The parties are directed to file the
notice, consent, and reference forthwith and, in any event, no later than November 22, 2019.

SO ORDERED.                                                      11/21/2019
